   Case: 1:17-cr-00239 Document #: 303 Filed: 11/05/18 Page 1 of 1 PageID #:5968


                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form


Case Title: U.S. v. Jessica Arong O'Brien                  Case Number: 17 CR 239-1


An appearance is hereby filed by the undersigned as attorney for:
Jessica Arong O'Brien
Attorney name (type or print): Allan A. Ackerman

Firm: Allan A. Ackerman, PC

Street address: 19 S. LaSalle Street, Suite 502

City/State/Zip: Chicago, IL 60603

Bar ID Number: 0008265                                     Telephone Number: 312/332-2891
(See item 3 in instructions)

Email Address: profaaa@aol.com

Are you acting as lead counsel in this case?                                         Yes       ✔ No
Are you acting as local counsel in this case?                                        Yes       ✔ No
Are you a member of the court’s trial bar?                                      ✔ Yes              No

If this case reaches trial, will you act as the trial attorney?                      Yes       ✔ No
If this is a criminal case, check your status.                  ✔ Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel, are you
                                                                      a
                                                                          Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on 11/5/18

Attorney signature:            S/ Allan A. Ackerman
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015
